DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.

Response to Amendments
Regarding the claim amendments filed on 5/18/22, the previous 112f interpretations are withdrawn.
Based on the claim amendments and remarks, filed on 5/18/22, the previous 112b claim rejections are withdrawn.  However, new rejections are entered to address the claim amendments.
As to the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).

Claim Status
Claims 1-3, 5-11 are pending.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing that does not surround” of line 14 of claim 1, the “container contact member installation portion” of lines 2-3 of claim 11, and “the contact surface is configured to move relative to the container contact member installation portion in the vertical direction” of lines 4-6 of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “housing that does not surround” of line 14 of claim 1, the “container contact member installation portion” of lines 2-3 of claim 11, and “the contact surface is configured to move relative to the container contact member installation portion in the vertical direction” of lines 4-6 of claim 11 do have antecedent support in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a “housing that does not surround” in line 14.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a “housing that does not surround” exists in the disclosure.  Thus, the limitation “housing that does not surround” is considered new matter. Claims 2-3 and 5-11 are rejected based on further claim dependency.
Claim 11 has been amended to recite a “container contact member installation portion” in lines 2-3, and “the contact surface is configured to move relative to the container contact member installation portion in the vertical direction” in lines 4-6.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a “container contact member installation portion” exists in the disclosure, and there is no discussion of the installation portion moving relative to the contact surface in the vertical direction.  Thus, the limitations “container contact member installation portion” in lines 2-3, and “the contact surface is configured to move relative to the container contact member installation portion in the vertical direction” in lines 4-6 are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what applicants are intending to recite in lines 14-16.  Specifically, it is unclear what is being housed.  What defines the housing portion, and what is being housed?  In what way is the housing configured such that it doesn’t surround?  The claims recite that the contact portion is the point at which the contact surface of the container holding unit contacts the lid.  However, it is unclear how the contact surface/container holding unit contacting the lid can then include a housing that doesn’t surround the point at which they contact.  If they contact, then some part of the housing must be present to support the structure/region that does the contacting.  Therefore, it is unclear what applicants are describing. 
Claims 2-3, 5-11 are rejected based on further claim dependency.
Regarding line 3 of claim 11, it is unclear what moves in lines 4-6.  Specifically, there is nothing that moves or is moved recited in the claims, and it is unclear how the contact surface and the installation portion move relative to each other.  Is there some specific structure, or something specific that enables the contact surface to move?  As written, there is ambiguity as to how the contact surface can move relative to any other structure on the container holding unit, and clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert, R (US 20170052205; hereinafter “Silbert”; already of record) in view of Lapham et al (US 20170190056; hereinafter “Lapham”; already of record).
As to claim 1, Silbert teaches a sample container holding device (Silbert; Fig. 9, 14-15) comprising: 
a sample container holding unit configured to hold a sample container in a state of being in contact with the sample container (Silbert teaches holding unit 405 which holds a container and moves the container; [84-90] Fig. 9, 14-15, 16-17); 
a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17), 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function
(see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Silbert does not specifically teach the sample container holding unit holds a container by suctioning the sample container by negative pressure supplied from a negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion, and wherein the sample container holding unit has a housing that does not surround a contact portion between the contact surface and the lid portion when the contact surface and the lid portion are in contact with each other.  However, Lapham teaches the analogous art of a sample container holding device (Lapham; Figs. 2-8) with a negative pressure supply unit configured to supply negative pressure (Lapham teaches a vacuum source applied through tubing 13; Fig. 4-8 [73, 75]); a sample container holding unit configured to hold a sample container by suctioning the sample container by negative pressure supplied by the negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion, (The examiner is interpreting the sample container holding unit to be the structure defined by the container contact member/contact surface.  Lapham teaches the region of space encompassing 5 as the container holding unit which provides vacuum suction to hold the container; Fig. 5-7, [73-77].  Additionally, Lapham teaches the contact member is defined as the region of space encompassing 21, and the lower surface of 21 is the contact surface; Figs. 4-8 [74-75].  The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use because any lid/container with any configuration could be used.  The contact surface as the lower surface of 21 of Lapham would be capable of contacting various sized and configured lids/tubes.  Additionally, the examiner notes that the tubes shown in figure 9 of Lapham have lids which would be the portion contacted by the contact surface, and that Lapham teaches that contact surface 21 connects with and retains the top of the tube; [74].  Further, in an alternative interpretation, Lapham teaches the contact surface is the lowest portion of 21 which is contacting the tubes/lids, where the contact member is the region of space vertically above the contact surface; Figs. 4-8), and wherein the sample container holding unit has a housing that does not surround a contact portion between the contact surface and the lid portion when the contact surface and the lid portion are in contact with each other (The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use because any lid/container with any configuration could be used. As best understood, Lapham teaches the housing as the portion encompassing 5, where the housing does not extend downwards past the contact portion as the lower surface of 21 and therefore does not surround a contact portion. It can be seen in figures 5-6 that the portion of the housing 5 would not contact a lid contact portion where the lower surface of 21 would contact). It would have been obvious to one of ordinary skill in the art to have modified the sample container holding unit of Silbert to have held the container through suction to a contact member connected to a negative pressure supply unit as in Lapham because Lapham teaches that using the suction vacuum provides the advantage of enabling the determination of whether or not the tube is picked and further provides the advantage of enabling the error messages to be sent to an operator if the tube is not picked up or if there is a system fault (Lapham; [25, 50, 59, 73]).
“When” the contact surface and the lid portion are in contact with each other does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

As to claim 2, modified Silbert teaches the sample container holding device as recited in claim 1, further comprising: a first vertical direction moving mechanism including a first drive unit, and configured to move the sample container holding unit in a vertical direction, a second vertical direction moving mechanism including a second drive unit, and configured to move the sample suction and discharge unit independently of the sample container holding unit in a vertical direction (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  
As to claim 3, modified Silbert teaches the sample container holding device as recited in claim 1, wherein the sample container holding unit and the sample suction and discharge unit are arranged at different positions in the horizontal direction (Silbert teaches holding unit 405 and pipettor 406 at different positions in the horizontal direction; Fig. 9, 14-15, 16-17).  
As to claim 8, modified Silbert teaches the sample container holding device as recited in claim 1, further comprising: a negative pressure measurement unit configured to measure a magnitude of the negative pressure applied to the container contact member from the negative pressure supply unit, a processor configured to determine whether the sample container holding unit is holding the sample container based on magnitude of the negative pressure supplied from the negative pressure supply unit to the sample container holding unit (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the controller/determination unit of the holding unit determining, using a tube sensor/measurement unit, whether or not the tube is picked, where the tube sensor monitors pressure and presents error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]).  
As to claim 9, modified Silbert teaches the sample container holding device as recited in claim 8, further comprising: a holding unit position acquisition sensor configured to acquire a position of the sample container holding unit in the horizontal direction, wherein the processor is configured to be able to determine whether the sample container has been moved to a predetermined position based on a position of the sample container holding unit acquired by the holding unit position acquisition unit and the magnitude of the negative pressure measured by the negative pressure measurement unit to the sample container holding unit (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1/8. Both Silbert (Silbert; [67, 69, 100, 288]) and Lapham (Lapham; Fig. 18, [50, 104]) teach controllers which are connected to a motor/movement device where the controls of the automated devices would know the locations of the devices in space, thereby being sensors, in order to move them to their appropriate locations.  Lapham teaches the controller of the holding unit determining, using a tube sensor, whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]). 
As to claim 10, modified Silbert teaches the sample container holding device as recited in claim 1, further comprising: a horizontal direction moving mechanism including a holding portion that movably holds the sample container holding unit and the sample suction and discharge unit, and5Application No. 16/560,157Customer No. 74,712Response of January 31, 2022Attorney Docket No.: SHM-555 configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction, wherein the horizontal direction moving mechanism is configured to move the sample container holding unit in the horizontal direction while the sample container holding unit holds the sample container (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction, and the region connecting both 405 and 406 to the motor serving as the holding portion; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Lapham in view of Maeda et al (US 20090100942; hereinafter “Maeda”; already of record).
As to claim 5, modified Silbert teaches the sample container holding device as recited in claim 1, wherein the sample suction and discharge unit is provided with a pipette for suctioning and discharging the sample (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17), wherein the lid portion has a needle penetration portion where the needle is pierced, and3Application No. 16/560,157Customer No. 74,712Response of January 31, 2022Attorney Docket No.: SHM-555 wherein the container contact member is configured to come into contact with the lid portion without coming into contact with the needle penetration portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center of the lid serving as a pipette/needle piercing portion. The examiner notes that the sample container, the lid portion and the needle/pipette penetration portion in the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use. Further, because the lid/needle penetration portions are relative as any configuration could be used, then these limitations do not further limit the structure or capability of the container holding device).  
Modified Silbert does not specifically teach that the pipette is a needle. However, Maeda teaches the analogous art of a suction and discharge unit with a needle (Maeda; Fig. 1, 3 [37-39, 45-51, 54]).  Maeda further teaches that the needle penetrates the central portion of the lid as a needle penetration portion. It would have been obvious to one of ordinary skill in the art to have substituted the pipette of modified Silbert to be a needle as in Maeda because Maeda teaches that it is well known to use a needle to suction and discharge samples (Maeda; Fig. 1, 3 [37-39, 45-51, 54]). Further, one of ordinary skill in the art would have thought it obvious to have substituted the needle of Maeda for the pipette of modified Silbert with a reasonable expectation of success since pipette tips and needles are known variants for aspirating and dispensing fluids.
As to claim 6, modified Silbert teaches the sample container holding device as recited in claim 5, wherein the container contact member is configured to come into contact with the lid portion on an upper surface portion of the lid portion on an outer peripheral side outer than the needle penetration portion provided on an inner peripheral side of the lid portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center of the lid serving as a pipette/needle piercing portion.  Additionally, Maeda teaches that the needle penetration is the center of the lid; see claim 5 above. The examiner notes that the sample container, the lid portion and the needle penetration portion in the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use. Further, because the lid/needle penetration portions are relative as any configuration could be used, then these limitations do not further limit the structure or capability of the container holding device).  
As to claim 7, modified Silbert teaches the sample container holding device as recited in claim 6, wherein the needle penetration portion is provided at a position recessed from the upper surface portion of the lid portion on the inner peripheral side of the lid portion (The examiner notes that the sample container, the lid portion and the needle penetration portion in the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use. Further, because the lid/needle penetration portions are relative as any configuration could be used, then these limitations do not further limit the structure or capability of the container holding device), wherein the container contact member has a cylindrical shape, wherein an outer periphery of the container contact member has a diameter smaller than a diameter of the lid portion, and wherein an inner periphery of the container contact member has a diameter larger than a diameter of the needle penetration portion (The modification of the holding unit of Silbert to include the suction based container holder of Lapham has already been discussed above; see claim 1.  Lapham teaches the container contact member that is cylindrical and that is able to contact a lid portion where portion 21 of the contact member would contact an outer circumferential portion of the lid and not contact the very center of the lid serving as a pipette/needle piercing portion.  The diameter of the lid is able to be larger than the outer periphery of contact member 21 of Lapham, and the diameter of the pipette/needle penetration portion as the very center region of the lid has a diameter smaller than the inner periphery of contact member 21 of Lapham; Figs 4-8. Additionally, Maeda teaches that the needle penetration is the center of the lid; see claims 5/6 above. The examiner notes that the sample container, the lid portion and the needle penetration portion in the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use. Further, because the lid/needle penetration portions are relative as any configuration could be used, then these limitations do not further limit the structure or capability of the container holding device).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silbert in view of Lapham alone or alternatively in view of Seto et al (US 5518687; hereinafter “Seto”).
As to claim 11, modified Silbert teaches the sample container holding device as recited in claim 1 (see above), wherein the sample container holding unit is provided with a container contact member installation portion where the container contact member is installed, wherein when the contact surface contacts on the lid portion, the contact surface is configured to move relative to the container contact member installation portion in the vertical direction (As best understood, Lapham teaches the container holding unit as including the container contact member portion 5/21 is connected and installed onto 10, where the installation portion is the portion of 10 on which the contact member including portion 21 is installed; Figs. 4-7. The examiner notes that “when” the contact surface and the lid portion does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Therefore, if the contact surface does not contact the lid portion in Lapham then the limitations of the claim are met).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Alternatively, if it is deemed that modified Silbert does not specifically teach that when the contact surface contacts on the lid portion, the contact surface is configured to move relative to the container contact member installation portion in the vertical direction, then Seto teaches the analogous art of a suction device (Seto; col. 6 line 30-34, line 7 line 1-60, col. 11 line 30-40, col. 13 line 66-col. 14 line 5, Figures 4-6. 12-14), and when the contact surface contacts on the lid portion, the contact surface is configured to move relative to the container contact member installation portion in the vertical direction (Seto teaches a compliant suction pad; col. 11 line 30-40, col. 13 line 66-col. 14 line 5, Figures 4-6. Alternatively, Seto teaches a compliant spring connected to the suction pad; col. 16 line 65-col. 17 line 5, line 26-30, Figures 12-14.  The suction cup or the compliant spring of Seto would each allot the tip of the suction cup as the contact surface to move relative to the base at which the suction cup was installed as a force was placed on the cup). It would have been obvious to one of ordinary skill in the art to have modified the sample container holding unit for suctioning a lid of modified Silbert to be a suction pad or include a spring as in Seto because Seto teaches that it is well known to use a suction pad (Seto; col. 11 line 30-40, col. 13 line 66-col. 14 line 5) and also because Seto teaches that the spring enables the suction pad and the sucked object to be abutted next to each other by absorbing some force to ensure connection (Seto; col. 16 line 65-col. 17 line 5, line 26-30). Additionally, one of ordinary skill in the art would have been motivated to have modified the sample container holding unit for suctioning a lid of modified Silbert to be a suction pad or include a spring as in Seto because using a compliant material provides the advantage of ensuring a fluid tight seal through which suctioning can then take place.

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Herbert et al (US 20140178169) teaches a compliant suction head; Fig. 48 and claim 21. 

Response to Arguments
Applicant's arguments filed on 5/18/22 are moot as they are towards the claim amended claims and not the current grounds of rejection. However, since the examiner is relying on the same prior art the examiner will address applicant’s arguments in order to advance prosecution.

Applicants argue on pages 10-11 of their remarks that prior art Silbert does not teach a housing that does not surround a contact portion between the contact surface and the lid portion when the contact surface and the lid portion are in contact with each other.  The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that Silbert was modified with Lapham to teach the claim language as best understood (see the rejection above).

Applicants argue, on pages 12-13 of their remarks, that prior art Lapham does not teach a sample container holding unit configured to hold a sample container by suctioning the sample container by negative pressure supplied by the negative pressure supply unit in a state of being in contact with the sample container, and where the sample container unit has a housing that does not surround a contact portion between the contact surface and the lid portion when the contact surface and the lid portion are in contact with each other. 
The examiner respectfully disagrees. First, the examiner has interpreted the claims as best understood, and believes that the claim language is ambiguous.  Second, the examiner would like to point out that the sample container, and the lid portion are not positively recited in the claims as part of the container holding device (or the container holding unit), and therefore the limitations towards these features are related to function/intended use. In response to applicant's argument that the lowermost end surface/contact member and the container contact surface are different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)). The examiner maintains that Lapham teaches a sample container holding unit configured to hold a sample container by suctioning the sample container by negative pressure supplied by the negative pressure supply unit, wherein the sample container holding unit is provided with a container contact member which comes into contact with a lid portion of the sample container, and wherein the container contact member is provided with a contact surface which is provided at a lowermost end of the container contact member, and comes into contact with the lid portion (The examiner is interpreting the sample container holding unit to be the structure defined by the container contact member/contact surface.  Lapham teaches the region of space encompassing 5 as the container holding unit which provides vacuum suction to hold the container; Fig. 5-7, [73-77].  Additionally, Lapham teaches the contact member is defined as the region of space encompassing 21, and the lower surface of 21 is the contact surface; Figs. 4-8 [74-75].  The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use because any lid/container with any configuration could be used.  The contact surface as the lower surface of 21 of Lapham would be capable of contacting various sized and configured lids/tubes. Additionally, the examiner notes that the tubes shown in figure 9 of Lapham have lids which would be the portion contacted by the contact surface, and that Lapham teaches that contact surface 21 connects with and retains the top of the tube; [74].  Further, in an alternative interpretation, Lapham teaches the contact surface is the lowest portion of 21 which is contacting the tubes/lids, where the contact member is the region of space vertically above the contact surface; Figs. 4-8) and wherein the sample container holding unit has a housing that does not surround a contact portion between the contact surface and the lid portion when the contact surface and the lid portion are in contact with each other (The examiner notes that the sample container, and the lid portion are not positively recited in the claims as part of the container holding device, and therefore the limitations towards these features are related to function/intended use because any lid/container with any configuration could be used. As best understood, Lapham teaches the housing as the portion encompassing 5, where the housing does not extend downwards past the contact portion as the lower surface of 21 and therefore does not surround a contact portion. It can be seen in figures 5-6 that the portion of the housing 5 would not contact a lid contact portion where the lower surface of 21 would contact.). It would have been obvious to one of ordinary skill in the art to have modified the sample container holding unit of Silbert to have held the container through suction to a contact member connected to a negative pressure supply unit as in Lapham because Lapham teaches that using the suction vacuum provides the advantage of enabling the determination of whether or not the tube is picked and further provides the advantage of enabling the error messages to be sent to an operator if the tube is not picked up or if there is a system fault (Lapham; [25, 50, 59, 73]).  Also, see the rejection of claim 1 above.
Further still, “When” the contact surface and the lid portion are in contact with each other does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

Applicants argue on page 13 of their remarks towards references applied to the dependent claims and state that the references do not teach the claimed language.  In this regard, the examiner disagrees and directs applicant’s attention to the references used to reject the independent claim (see above rejection) which teach all of the instantly claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798